DETAILED ACTION

Notice of pre-AIA  or AIA  Status

	Applicant should note that the instant application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims

	Claims 17-22 are pending in the instant application.  According to the Amendments to the Claims, filed August 31, 2021, claims 17 and 19 were amended and claims 1-16 were cancelled.

Status of Priority

	This application is a Continuation (CON) of US Application No. 16/118,376, filed August 30, 2018 and now US 10,603,331, which is a Continuation (CON) of US Application No. 15/495,862, filed April 24, 2017 and now US 10,064,879, which is a Continuation (CON) of abandoned US Application No. 14/705,870, filed May 6, 2015, which is a Divisional (DIV) of US Application No. 13/822,589, filed May 29, 2013 and now US 9,090,572, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/JP2011/071174, filed September 12, 2011, which claims priority under 35 U.S.C. § 119(a-d) to JP 2010-204747, filed September 13, 2010.

Status of Restrictions / Election of Species

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	The forthcoming second Office action and prosecution on the merits includes claims 17-22, drawn to a method for treating anxiety caused by adjustment disorder, anxiety caused by various diseases and/or generalized anxiety disorder, comprising administering… a substituted quinoxaline represented by the formula (1), shown to the right above.
	Similarly, applicant should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on April 2, 2021.
	Moreover, applicant should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of applicant’s arguments and/or the Amendments to the Claims, filed August 31, 2021.
	Thus, a second Office action and prosecution on the merits of claims 17-22 is contained within.

Reasons for Allowance

	Claims 17-22 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to a method for treating anxiety caused by adjustment disorder, anxiety caused by various diseases and/or generalized anxiety disorder, as recited in claim 17.
	Consequently, the methodical step that is not taught or fairly suggested in the prior art is the step of administering to a subject in need a substituted quinoxaline represented by the formula (1).  This methodical step is present in the method for treating anxiety caused by adjustment disorder, anxiety caused by various diseases and/or generalized anxiety disorder, as recited in claim 17.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624